Court of Appeals
Seventh District of Texas
                                                           ~ ~UL~22~ ~
                                                            SEVENTH COURT OF APPEALS
                                                                VIVIAN LONG. CLERK
P.o. Box 9540
Amarillo, Tx 79105-9540
                                                       6/26/15

RE: Case Number: 07-15-00235-CV

Style: In re Joe Adam Ramirez and Frederick Q. Herrod, Relator

Dear Clerk,

  enclosed find the Affidavit of Indigency, Affidavit of previous filings
and a copy of the Inmate Trust Fund Sheet.

  Please be advised that Appellants have already sent these forms once to
your agency.

  We would also like to put the court on notice that we are recelvlng our
mail 7 to 10 days late. The recent letter we received from you was dated
and post dated, June 18, 2015. We did not receive this notice from your agency
until June 25th of this month.

  This is not the only instant in which our mail has been late. Please give
notice to the court of this issue.

R   pectful~--
 ~- ~'     .
    Adam Ramirez #636417
Daniel Unit
938 S.FM 1673
Snyder, Tx 79549
                                                                       ~    [L [E
                             Case Number: 07-15-00235-CV              JUL 02 2015
Joe Adam Ramirez #636417                                          SEVENTH COURT OF APPEALS
                                          §                           VIVIAN LONG. CLERK
      Appellant,                               Court of Appeals

vs.                                            Seventh District of Texas
                                          §
Rissie Owens, and Texas Board                  Amarillo, Texas

of Pardons and Paroles,
                                         §
      Appellees,
                       AFFIDAVIT RELATING TO PREVIOUS FILINGS
TO THE HONORABLE APPELLANT JUDGE OF SAID COURT:

  Now comes Joe Adam Ramirez, and acting in pro se files this Affidavit

relating to previous filings and will show the following:

                                        (I).
  ~ppellant    has filed one previous suit in the 12th Judicial district in

Madison County Tx, while he was incarcerate d at the Jim Ferguson Unit in

Midway Tx.

  This Suit was filed agenst Cory Stapels, Danny coleman, Mike Lightsey,

Michael Tindall and Priscilla Daly and TDCJ-ID for a personal Injury claim

when Ramirez sliped and fell injuring his back.

  this suit was brought in pursuant to Rule of Civil Proce. art. 101.021,

and 101,022.

  The case Number was 03-10168-01 2-10. This case was dismissed with prejudice,

and at no time was it found to be frivolous or malicious.




                                                        Ramirez
                                               Daniel Unit
                                               938 S.FM 1673
                                               Snyder Tx 79549



                                      1 of 1
                     AFFIDAVID OF   INDI~   P u a = ID
               TEXAS ROLES OF APPELLANT PROCED!JRE RilLE 20.l(b
                                                                    rE
                                                                   )u- J~Ul ~ 20~ ~
                                                                                  lW
               - - - - - - - - - - - - - - - - - - - - - - - S E V E N T H COURT OF APPEALS
                                                                        VIVIAN LONG, CLERK
 The following Declaration is made pursuant to the Texas Rules of Appellant

Procedure Rule 20.l(b).

 Now comes Joe Adam Ramirez #636417, and declares that I am unable to pay

the court cost in this Civil Appeal and request leave of the court to proceed

in forma pauperis in this accompaning Civil action would show the court the

following:

  (1). I am presently incarcerated in the Daniel Unit of TDCJ-ID where I

am not permitted to earn or handel money,

  (2). I have no source of income or spousal incomet

  (3). I currently have $0.00 credited to me in the inmate trust fund,

  (4). during my incarceration in TDCJ-ID I have received approximately $0.00

per month as gifts from friends and relatives,

  (5). I neither own nor have any intrest in any realty, stocks, bonds, or

bank accounts and I receive no intrest in any dividend income from any source,

  (6). I have 0 dependents,

  (7). I have a total depts of approximately $400.00

  (8). I owe $8.000.00 as restitution/

  (9). I do not have anyone who will loan me the money to pay the court Cost,

  (10). ·rhere is no attorney providing free services or without a contigent

fee1

  (11). there is no attornet who has agreed to pay or advance the court cost1

  (12). Appellant Ramirez lacks the skill and access to equipment necessary

to prepare the appendixt as required by Rule 38.5(d).

  I Joe Adam Ramirez #636417t being presently incarcerated in the Daniel

unit of TDCJ-ID in Scurry County Texas Verify and declare under penalty of

perjury that the foregoing statement is true and correct.


                                      l of 2
Date:   t-.2 t-·/.J



                               Snyder, Tx 79549




                      2 of 2
(C) tdc01bs8 - PASSPORT                             Friday, June 26, 2015, 8:28:44 AM

CSINIB02/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE            06/26/15
1BS8/FJ00021              IN-FORMA-PAUPERIS DATA                    08:28:40
TDCJ#: 00636417 SID#: 04517454 LOCATION: DANIEL           INDIGENT DTE: 01/22/13
NAME: RAMIREZ,JOE ADAM                  BEGINNING PERIOD:
PREVIOUS TDCJ NUMBERS: 00607026
CURRENT BAL:         0.00 TOT HOLD AMT:          0.00 3MTH TOT DEP:
6MTH DEP:                 6MTH AVG BAL:               6MTH AVG DEP:
MONTH HIGHEST BALANCE TOTAL DEPOSITS     MONTH HIGHEST BALANCE TOTAL DEPOSITS



PROCESS DATE   HOLD AMOUNT       HOLD DESCRIPTION

                                 NO BANKING ACTIVITY
                                 WITHIN THE PAST 6
                                 MONTH PERIOD.


STATE OF TEXAS COUNTY OF  :::k"- ( -rzt-
ON THIS THE ;)-'DAY OF jultk~~,?r CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,ANDUNALTERED COPY MADE     ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:          OR SID NUMBER:




                                                            .~ ~Ul. ~ 21~ ~
                                                             SEVENTH COLJRl OF APPEALS
                                                                 VIVIAN LONG. CLERK
                               ri
                               .;if


        UJ        ~
                  -0 -:!
                 (-1 cO
               ~
               ~
                 :s     .J
                        --!;
                                       a ~
                          'S
                                      0..:.        l
                                                  "'(   ()